DETAILED ACTION
			
				
 				 Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

	2.	The Information disclosure Statement(s) filed 1/26/2021 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.

Drawings
3.	The drawings are objected to because figures 4-17 are illegible.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "The method according to claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim because claim 1 is a broker computing device.
Claim 7 recites the limitation "the additional instructions" in line 6.  There is insufficient antecedent basis for this limitation.

The remaining claims are rejected due to the dependency to claim 7.
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Using the language in claim(s)  1 to illustrate, the limitations of obtain securities price data for a requested period of time…;  identify security price candlesticks for each of the specified trading periods within the requested period of time…; define a building ellipse having an edge found within a maximum number of candlesticks within the request time period of candlestick data…; define a set of parabolic curves…;  identify at least one ellipse having a time value beyond the time value of the latest candlestick in the requested time period; and identify top and bottom edges of the at least one building ellipse on the price chart having a time value beyond the time value of the latest candlestick in the requested time period as support and resistance values for the securities price data and a latest time value of the ellipse,… as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, in particular, fundamental economic principles or practices (including hedging, insurance, and mitigating risk), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed invention allows for a system and method for stock price analysis tools, and more specifically, to a system and method for creating a hierarchical system of trading signals in financial markets which is a fundamental economic practice. The mere nominal recitation of a generic broker computing device comprising: a memory having instructions stored thereon; and a processor configured to execute the instructions on the memory to cause the broker computing device to perform the claimed functions, and stock market computing devices  do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements— broker computing device comprising a memory having instructions stored thereon and a processor configured to execute the instructions on the memory to cause the broker computing device to perform the claimed functions, and stock market computing devices at a high-level or generality (i.e., as a generic computing device performing a generic computer functions of obtain securities price data for a requested period of time…;  identify security price candlesticks for each of the specified trading periods within the requested period of time…; define a building ellipse having an edge found within a maximum number of candlesticks within the request time period of candlestick data…; define a set of parabolic curves…;  identify at least one ellipse having a time value beyond the time value of the latest candlestick in the requested time period; and identify top and bottom edges of the at least one building ellipse on the price chart having a time value beyond the time value of the latest candlestick in the requested time period as support and resistance values for the securities price data and a latest time value of the ellipse) such that they amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)).   Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 6 has similar limitations and is rejected accordingly.  The claims are directed to an abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a broker computing device communicatively coupled to stock market computing devices over the Internet, amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. Generally linking the use of the judicial exception to a particular technological environment or field of use using  generic computer components cannot provide an inventive concept.  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 4-5, 9-10 simply further describes the technological environment.  Dependent claims 2-3, 7-8 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-10 is/are ineligible.
		
	Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP-2002092329-A (Tanaka Katsuhiro)-cited for technical analysis using a stock price chart including, computer software is known which uses stock price data provided by securities exchange and securities companies and the like to create a stock price chart in a form desired by a user, such as a candle foot or a moving average line and candlestick charts, bar charts.  
US 2017/0301024 (Dalal et al.)- cited for a system and method for displaying multiple market risk categories for each of at least one time frame in real time including market risk analysis and use of candlestick spectrum charts and graphing resulting in a parabolic curve effect associated with a breakeven analysis in market risk analysis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDA G MILEF/           Primary Examiner, Art Unit 3694